—In an action to recover damages for personal injuries, the plaintiff appeáls from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered June 10, 1998, which denied her motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
Summary judgment was properly denied as there are issues of fact as to whether the plaintiff contributed to the accident (see, Davis v Federated Dept. Stores, 227 AD2d 514; see generally, Andre v Pomeroy, 35 NY2d 361; Seemer v Seemer, 240 AD2d 484). Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.